Citation Nr: 0712192	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-39 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral hearing 
loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  January 2004 rating decision issued 
by the RO.  

The veteran's claim was the subject of previous decisions.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The veteran's appeal also originally included the issue of 
service connection for post-traumatic stress disorder (PTSD).  
During the pendency of the appeal, the RO, in an October 2004 
decision, granted service connection and assigned a 30 
percent evaluation for the PTSD.  The evaluation was 
effective on August 14, 2003, the date of the veteran's claim 
of service connection.   

The veteran was notified of this decision and in an October 
2004 statement indicated that the decision satisfied his 
appeal regarding PTSD.  Therefore, his appeal concerning the 
issue of PTSD has been resolved.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second NOD must thereafter be timely filed to 
initiate appellate review of the claim concerning the 
compensation level assigned for the disability).  



FINDINGS OF FACT

1.  The evidence presented since a November 1986 decision by 
the Board is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for bilateral hearing loss.  

2.  The currently demonstrated bilateral hearing loss is 
shown as likely as not to be due an event or incident of the 
veteran's period of active service.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2006).  

2.  By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken hereinbelow is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's original claim of service 
connection for bilateral sensorineural hearing loss was 
denied in a decision of the Board in November 1986.  The 
veteran applied to reopen his claim in May 2003.  

Thus, the November 1986 decision is final under 38 U.S.C.A. 
§ 7104(a).  The Board must first ascertain in this case 
whether new and material evidence has been received to reopen 
the claim.  

Since the November 1986 decision, the veteran has submitted 
treatment records dated July 2003 to April 2005 from the VA 
medical facility.  

The veteran also submitted a private doctor's opinion 
statement from January 2005.  The doctor stated that the 
veteran had hearing loss with tinnitus.  The doctor reviewed 
the veteran's audiometric records and his medical history and 
opined that the condition was most likely caused by the 
veteran's exposure to loud noise while serving in the 
military.  

Finally, the veteran submitted a VA examination report of 
March 2005.  The examination showed that the veteran had 
moderate sensorineural hearing loss above 1000 Hertz in the 
right ear and mild to moderate sensorineural hearing loss 
above 1000 Hertz in the left ear.  Additionally, the veteran 
had constant tinnitus, bilaterally.  

This new evidence of record raises a reasonable possibility 
of substantiating the veteran's claim of service connection.  

Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral 
hearing loss.  

Having reopened the veteran's claim, the next question is 
whether a final Board adjudication is warranted at the 
present time.  In view of the favorable outcome noted 
hereinbelow, there exists no possibility that the veteran 
will be prejudiced by such action.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board has reviewed the veteran's service medical records 
and observes that the audiometric test performed at the 
veteran's entrance examination of June 1965 was within normal 
limits.  The Board notes that although the test performed at 
the veteran's separation examination of October 1969 was 
within normal limits for VA purposes, the examiner diagnosed 
the veteran with bilateral high and low frequency hearing 
loss.  

Subsequent to service, the veteran underwent an audiological 
evaluation in July 2003.  The examination results showed mild 
to moderate sensorineural hearing loss above 500 Hertz in the 
right ear and mild to moderate sensorineural hearing loss 
above 1000 Hertz in the left ear.  Word recognition scores 
were 88% in both ears.  

In a January 2005 private medical opinion, the physician 
noted that the veteran had hearing loss and tinnitus.  Based 
on a review of the veteran's audio records and his medical 
history, the physician opined that this condition was most 
likely caused by the veteran's exposure to loud noise while 
serving in the military.

A VA examination of March 2005 revealed the veteran's average 
auditory threshold of hearing to be 40 decibels for the right 
ear and 33 decibels for the left ear.  The veteran in 
connection with the examination reported having a history of 
military noise exposure and denied having a history of 
occupational noise exposure.  The veteran was diagnosed with 
moderate sensorineural hearing loss above 1000 Hertz in the 
right ear and mild to moderate sensorineural hearing loss 
above 1000 Hertz in the left ear.  

The Board finds the evidence in this case to be in relative 
equipoise in showing that the veteran's current bilateral 
hearing loss disability as likely as not is due to noise to 
which he was exposed during his period of active service.  By 
extending the benefit of the doubt to the veteran, service 
connection for the bilateral hearing loss is warranted.  



ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a bilateral hearing loss.  

Service connection for a bilateral hearing loss disability is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


